EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Gregory S. Darley-Emerson on July 5, 2022.

The application has been amended as follows: 
	2.1. In claim 1:
                     a) line 5, “10% to about 60%” has been replaced with --20% to about 40%--
	        b) line 8, “40% to about 90%” has been replaced with --60% to about 80%--
                    (support is found in Table 1 of the specification, pages 21-22).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The claims in their present amended forms have overcome the rejection of claims 1-2 and 5-20 under 35 U.S.C. 103 as being unpatentable over Boswell (US 2018/0291162) in view of Labeque et al. (US 2017/0298216); and the rejection of claims 3-4 under 35 U.S.C. 103 as being unpatentable over Boswell and Labeque as applied to claims 1-2 and 5-20 above, and further in view of  Shibutani et al. (US 2009/0286909) because Applicant has shown at pages 19-22 of the specification,  see in particular Table 1,  that the water-soluble polymeric resin comprising from about 20% to about 40% by weight of a copolymer of polyvinylalcohol and 1-butene-3,4-diol; and from about 60% to about 80 wt% of a polyvinyl alcohol homopolymer, a polyvinylalcohol copolymer comprising an anionic substitution, or a mixture thereof, provides an unexpected water vapor permeability profile compared to the individual polymers, like those of Boswell and Labeque, the close prior art of record. 
	Accordingly, the subject matter, as a whole, would not have been obvious to one of ordinary skill in the detergent art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                             /LORNA M DOUYON/                                                                             Primary Examiner, Art Unit 1761